NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
This Office action is in response to the amendment filed on April 8, 2022. Claims 1-21 are pending. Claims 1, 8 & 15 are independent.

Allowable Subject Matter
Upon further consideration, claims 1-21 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art, US Patent No 8175801 to Tu et al. (hereinafter “Tu:”) discloses a route search method and apparatus for a navigation system, and more particularly, to a link promotion method and apparatus for finding an optimum route to a destination for a navigation system.

Regarding claim 1, Tu taken singly or in combination with other prior art of record, does not disclose or teach a computer-implemented method for operating an autonomous driving vehicle (ADV), the method comprising: performing path planning using a multi-layer grid searching algorithm that is unable to reach a single position twice on one grid, to position the ADV in a target position, including, defining a first layer grid including a first set of one or more nodes, the first layer grid representing an open space in which the target position is located, defining a second layer grid including a second set of one or more nodes corresponding to at least a portion of the first set of one or more nodes, iteratively performing following operations from a start node until a goal node, including searching in the first set of one or more nodes and the second set of one or more nodes to identify a set of next node candidates, for each next node candidate of the set of next node candidates, determining a cost using a cost function, and selecting a next node having a lowest cost from the set of next node candidates based on their respective costs, wherein the multi-layer grid searching algorithm reaches a position in the open space twice by selecting a first corresponding node in the first set of one or more nodes once and by selecting a second corresponding node in the second set of one or more nodes once; and Application No.: 16/728,937 -2- Attorney Docket No.:209922.0495.1 (P457) generating a path trajectory of the ADV based on the start node, the selected nodes and the goal node to control the ADV to position the ADV at the target position autonomously according to the path trajectory..

Regarding claim 8, Tu taken singly or in combination with other prior art of record, does not disclose or teach a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations, the operations comprising: performing path planning using a multi-layer grid searching algorithm that is unable to reach a single position twice on one grid, to position the ADV in a target position, including, defining a first layer grid including a first set of one or more nodes, the first layer grid representing an open space in which the target position is located, defining a second layer grid including a second set of one or more nodes corresponding to at least a portion of the first set of one or more nodes, iteratively performing following operations from a start node until a goal node, including searching in the first set of one or more nodes and the second set of one or more nodes to identify a set of next node candidates, for each next node candidate of the set of next node candidates, determining a cost using a cost function, and selecting a next node having a lowest cost from the set of next node candidates based on their respective costs, wherein the multi-layer grid searching algorithm reaches a position in the open space twice by selecting a first corresponding node in the first set of Application No.: 16/728,937 -4- Attorney Docket No.:209922.0495.1 (P457) one or more nodes once and selecting a second corresponding node in the second set of one or more nodes once; and generating a path trajectory of the ADV based on the start node, the selected nodes and the goal node to control the ADV to position the ADV at the target position autonomously according to the path trajectory..

Regarding claim 15, Tu taken singly or in combination with other prior art of record, does not disclose or teach a data processing system, comprising: a processor; and a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations, the operations including performing path planning using a multi-layer grid searching algorithm to position the ADV in a target position, including, defining a first layer grid including a first set of one or more nodes, the first layer grid representing an open space in which the target position is located, defining a second layer grid including a second set of one or more nodes corresponding to at least a portion of the first set of one or more nodes, iteratively performing following operations from a start node until a goal node, including searching in the first set of one or more nodes and the second set of one or more nodes to identify a set of next node candidates, for each next node candidate of the set of next node candidates, determining a cost using a cost function, and Application No.: 16/728,937 -6- Attorney Docket No.:209922.0495.1 (P457) selecting a next node having a lowest cost from the set of next node candidates based on their respective costs, wherein a position in the open space is allowed to be reached twice by selecting a first corresponding node in the first set of one or more nodes once and selecting a second corresponding node in the second set of one or more nodes once; and generating a path trajectory of the ADV based on the start node, the selected nodes and the goal node to control the ADV to position the ADV at the target position autonomously according to the path trajectory.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKO OKECHUKWU OBIOHA whose telephone number is (313)446-6532.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MIKKO OKECHUKWU OBIOHA/Examiner, Art Unit 3661B    
                                                                                                                                      


/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661